Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are presented for examination.

Information Disclosure Statement
The IDS filed on 1/7/2022 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Park), EP3467665A1, published on April 10, 2019, in view of Soledade et al (Soledade), US 2015/0079909. 

Park is cited by the applicant in the IDS.

As per claim 1, Park teaches the invention including a network device comprising:
A radio configured to operate in a 2.4 GHz Wi-Fi band (pp. 0017; Wifi 802.11b and 802.11g are known to operate in 24.GHz);
A 32 bit DDR memory having instructions stored therein (pp. 0051); and
A processor configured to execute the instructions stored on said memory to cause said network device to:
Operate said 32 bit DDR memory at 1067 MHz (pp. 0051: operate at 660MHz or higher includes 1067 MHz);
Instruct said radio to transmit data to be transmitted in the 2.4 GHz Wi-Fi band (pp. 0017; Wifi 802.11b and 802.11g are known to operate in 24.GHz); and
Instruct said radio to receive data to be received in the 2.4 GHz Wi-Fi band (pp. 0017; Wifi 802.11b and 802.11g are known to operate in 24.GHz).

Park does not specifically teach a system clock configured to operate at 533 MHz.  Soledade teaches a system clock configured to operate at 533 MHz and DDR memory to operate at 1067MHz (pp. 0031, 0033).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park and Soledade and configured the device to with an output frequency plan including an output clock of 533 MHz and allow the device to select a preferred frequency plan.  

As per claim 2, Park and Soledade teach the invention as claimed in claim 1.  Park further teaches wherein said 32 bit DDR memory is additionally configurable to operate at 1600MHz with a second system clock configured to operate at 800MHz (pp. 0051: operate above 660MHz). 

As per claims 5-6, 9-10, they contain the same scope as of claims 1-2 respectively.  Therefore, they are rejected with the same rationale as applied to claims 1-2 above.

Claim(s) 3-4, 7-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Soledade as applied to claims 1-2, 5-6 and 9-10 above, and further in view of obviousness.

As per claim 3, Park and Soledade teach the invention as claimed in claim 1.  Park and Soledade did not specifically teach wherein said network device comprises a gateway.  However, it is obvious to implement the electronic device of Park and Soledade as a gateway since a gateway shares various identical electronic components as of the electronic device disclosed by Park and Soledade.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park and Soledade and further implement the device as a gateway device for administrating wireless network communications.  

As per claim 4, Park and Soledade teach the invention as claimed in claim 1.  Park and Soledade did not specifically teach wherein said network device comprises a router.  However, it is obvious to implement the electronic device of Park and Soledade as a router since a router shares various identical electronic components as of the electronic device disclosed by Park and Soledade.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park and Soledade and further implement the device as a router device for administrating wireless network communications.  

As per claims 7-8, 11-12, they contain the same scope as of claims 3-4 respectively.  Therefore, they are rejected with the same rationale as applied to claims 3-4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rychlik et al, US 2015/0100746
Borras et al, US 2010/0058087

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
November 8, 2022